     Case 3:20-cv-00742-REP Document 1 Filed 09/21/20 Page 1 of 10 PageID# 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

HALEY ADAMS,

        Plaintiff,
                                                    CASE NO.:     20-cv-742
v.
                                                            JURY TRIAL DEMANDED
HYMAN BROS. OF MIDLOTHIAN, INC.

        Defendant.

                                           COMPLAINT

        For her Complaint, Haley Adams, by counsel, states as follows against Hyman Bros. of

Midlothian, Inc. (“Hyman Brothers”):

                                    NATURE OF THE CASE

        1.     This is an action brought under Title VII of the Civil Rights Act of 1964, 42

U.S.C. §2000 et seq. (“Title VII”). Defendant Hyman Brothers discriminated against the

Plaintiff because of her gender by subjecting her to unlawful sexual harassment, retaliating

against her and constructively discharging her.

                                 JURISDICTION AND VENUE

        2.     This Court has subject matter jurisdiction over this matter pursuant to 42 U.S.C.

§2000e(5) (jurisdiction over cases filed under Title VII); 28 U.S.C. §1331 (federal question

jurisdiction); and 28 U.S.C. §1337 (jurisdiction arising from Congressional regulation of

commerce).

        3.     The employment practices hereafter alleged to be unlawful were committed

within the Eastern District of Virginia, more specifically, in the County of Chesterfield.

Accordingly, venue in this judicial district is proper.
   Case 3:20-cv-00742-REP Document 1 Filed 09/21/20 Page 2 of 10 PageID# 2




                                             PARTIES

       4.      Haley Adams is a resident and citizen of the Commonwealth of Virginia and the

United States. She maintains her principal residence at 10839 Bethany Ridge Road,

Chesterfield, Virginia 23236.

       5.      Hyman Brothers is a Virginia corporation and conducts business throughout

central Virginia. It maintains its principal place of business at 11650 Midlothian Turnpike,

Midlothian, Virginia 23113.

       6.      At all times relevant to this action, Plaintiff was an “employee” of Hyman

Brothers as that term is defined under Title VII.

                            ADMINISTRATIVE PREREQUISITES

       7.      Plaintiff has met all administrative prerequisites to filing this action, including the

filing of a timely Charge of Discrimination with the EEOC and bringing this action within 90

days of the issuance of the Notice of Right to Sue that she received from the EEOC.

                                               FACTS

       8.      Hyman Brothers hired Adams in April of 2016. She was 21 years of age at the

time. At the time of her termination of employment she was employed by Hyman Brothers in

the position of service advisor.

       9.      Plaintiff was subjected to unlawful sexual harassment by Edward Phillips, her

immediate supervisor, and Thomas Hyman, who is a senior executive with Hyman Brothers.

Both men are significantly older than Haley.

       10.     At all times relevant to this matter, Plaintiff executed her duties with Hyman

Brothers in a manner that exceeded the company’s expectations. She always performed her




                                                    2
   Case 3:20-cv-00742-REP Document 1 Filed 09/21/20 Page 3 of 10 PageID# 3




duties with Hyman Brothers well. As of the time of her termination in December of 2018, she

earned in excess of $71,000 per year.

       11.     Any reasonable assessment of Plaintiff’s abilities would reveal a capable and

smart young woman who took great initiative in learning all aspects of the car business. In April

of 2016, Plaintiff began working for Phillips in the used car division for several months. During

this time, she experienced sexual harassment and sexual advances by Phillips.

       12.     Adams’ work assignments were then changed and she was not subjected to

Phillips for a period of time.

       13.     In November of 2017, Phillips came to Adams, told her that he needed a service

advisor immediately and wanted her in the position. This mean working under Phillips. Adams

told Phillips that she was not going back to his department if the sexual harassment and advances

continued. Phillips assured Adams that he would keep things professional and that Adams

would not be subjected to any sexual harassment. He also promised that he would significantly

increase her salary.

       14.     Believing that Phillips would act appropriately, Adams went back to work for

Phillips. It was only a short time after this transfer that Phillips began sexually harassing Adams.

       15.     In the summer of 2016, Adams and Hyman dated consensually for several weeks

before Adams ended the relationship. Hyman was very aggressive in the relationship in making

demands upon Adams. When Adams talked about ending the relationship, Hyman threatened to

take her car and job away from her.

       16.     Adams’ work environment at Hyman Brothers had always been laden with

inappropriate sexual comments and, at times, unwanted and offensive touching. Phillips and

Hyman would regularly drink alcohol during the work day. Phillips would talk about sexual



                                                 3
   Case 3:20-cv-00742-REP Document 1 Filed 09/21/20 Page 4 of 10 PageID# 4




topics, the appearance of various women, Adams’ appearance, etc. Phillips’ sexual banter was

pervasive and often graphic.

       17.     On one occasion, Phillips invited Adams to the Mitsubishi building across the

street, telling her that there was a sauna there. It became clear to Adams that his intent was

sexual in nature. Phillips would engage in unwanted and offensive touching of Adams including

attempting to kiss her, rub her leg, touch her hair, etc. When Phillips attempted to kiss Adams,

she always refused and would have to pull away from him.

       18.     Phillips would constantly comment on Adams’ appearance saying such things as,

“oh, I like those jeans”, “you look pretty today” and would make noises like “Mmmm” while

looking her up and down. Phillips would also comment on Adams’ rear-end and body. He

would ask her where her white pants were saying “they are my favorite” and comment on how

the pants fit. Phillips would also ask Adams to put her hair down so that she would “look more

[his] age”.

       19.     Phillips would make advances upon Adams saying that he wanted to “hook up”

with her and asking her out; he would tell her that he loved her and that “you and I both know it

would be so good”.

       20.     Several times per month, Phillips would join other men in the service group

talking about Adams and her appearance. She would sometimes overhear this.

       21.     Phillips would at times ask Adams to go out with him and to have drinks with

him. On one occasion, Phillips insisted that Adams go to lunch with him. He had her drive him

to a liquor store and bar where he became intoxicated and asked Adams to kiss him. When she

refused, he tried forcefully to kiss her. He also acted like he was going to playfully punch her




                                                 4
   Case 3:20-cv-00742-REP Document 1 Filed 09/21/20 Page 5 of 10 PageID# 5




and touched her breast. During this “lunch,” Phillips also talked about cheating on his wife and

having sex with another employee.

       22.     Phillips would also talk and inquire about Adams’ sex life and he would ask her

why she was intimate with Hyman in the past and “why him and not me”.

       23.     On one occasion, Phillips was intoxicated in the office and called a customer

while making gestures as if he were masturbating while on the phone with the customer.

       24.     Phillips pinned Adams up against a wall and touched her offensively while

Hyman stood by.

       25.     Phillips also frequently said to Adams things like (and these are merely

examples):

               a.     You are so beautiful, I want to punch you in the face;

               b.     “I need a girl. That is what I need”;

               c.     I like to f---. I like a girl’s company just as much”;

               d.     “We could be lovers. I think we can have fun”;

               e.     You f---ing are idiots [referring to women]. I love you all. But I did give

                      you all respect the way you all f---ing carry it. It’s so f---ing wild.;

               f.     “I f---ing love you. You f---ing cute little f---er”;

               g.     “F---. You are so pretty;

               h.     “Hey come here. Kiss me”;

               i.     “I don’t think you get it. You are so f---ing pretty but you have got like 2

                      or 3 obstacles to get right off and then you are perfect”; and




                                                  5
   Case 3:20-cv-00742-REP Document 1 Filed 09/21/20 Page 6 of 10 PageID# 6




               j.     On one occasion during a birthday celebration for Adams at work, Phillips

                      stuck his finger in Adams’ birthday cake, put it in her face and told her to

                      lick it off.

       26.     In committing the acts set forth herein, Hyman Brothers deliberately

discriminated against Adams because of her gender, and subjected her to a hostile work

environment because she is a female. The actions complained of herein had the effect of

altering, in a significantly adverse way, the terms and conditions of Adams’ employment with

Hyman Brothers.

       27.     In addition to experiencing degrading and humiliating sexual harassment, Adams

was constructively discharged by Hyman Brothers and her career there was destroyed. The

conditions became intolerable to Adams and she left her employment at Hyman. She was

terminated because of her refusal to accede to the working conditions imposed upon her. The

creation of these conditions was intended by Hyman to create a hostile and intolerable work

environment.

       28.     As a direct, actual and proximate result of the conduct of the Defendant, Adams

has suffered significant economic harm including loss of back pay, front pay and benefits. In

addition, she has suffered non-economic damages including humiliation, anxiety, pain, loss of

sleep, depression, mental anguish and loss of quality and enjoyment of life.

                                           COUNT I

                           Sexual Harassment in Violation of Title VII

       29.     The allegations set forth in paragraphs 1 through 28, above, are incorporated into

this Count by reference.




                                                6
   Case 3:20-cv-00742-REP Document 1 Filed 09/21/20 Page 7 of 10 PageID# 7




        30.    The conduct to which Adams was subjected was unwelcomed. The sexual

harassment to which Adams was subjected was constant, pervasive, and created a hostile work

environment. At all times relevant hereto, Adams resisted the improper conduct to the best of

her ability.

        31.    The Defendants’ conduct, and their failure to stop Phillips’ actions, clearly

demonstrated that submission to sexual harassment at Hyman Brothers was both an explicit and

implicit condition of employment. As a result of Adams’ refusal to accede to the sexual

harassment, and the treatment by Phillips in general, her career with Hyman Brothers was

destroyed and she suffered significant harm.

        32.    Hyman Brothers’ conduct in allowing the sexual harassment to occur was

outrageous, intentional, willful and malicious and Adams has suffered significant harm as a

result, including significant economic and non-economic damages for which Hyman Brothers is

liable. As a direct, actual and proximate result of the Defendant’s conduct, Adams has sustained

economic damages including loss of back pay, loss of front pay and benefits. In addition, she

has suffered significant non-economic damages for which Hyman Brothers is liable including

humiliation, anxiety, pain, mental anguish, loss of sleep, depression and loss of quality and

enjoyment of life.

                                             COUNT II

                           Constructive Discharge in Violation of Title VII

        33.    The allegations set forth in paragraphs 1 through 28, above, are incorporated into

this Count by reference.

        34.    Adams was subjected to assault and battery throughout her employment with

Hyman Brothers. In addition, she was subjected to intolerable and outrageous acts of sexual



                                                  7
   Case 3:20-cv-00742-REP Document 1 Filed 09/21/20 Page 8 of 10 PageID# 8




harassment. Adams realized that she must, as a practical matter, accept the working conditions

to which she was subjected or terminate her employment. Adams found the conditions of her

employment to be intolerable, and any reasonable woman in her position would have found it

intolerable, and she had no choice but to resign.

         35.    The Defendant’s discharge of Adams under these conditions was outrageous,

intentional and malicious, and Adams has suffered significant harm as a result, including

significant economic and non-economic damages, for which the Defendant is liable.

                                           COUNT III

                                       Assault and Battery

         36.    The allegations set forth in paragraphs 1 through 28, above, are incorporated into

this Count by reference.

         37.    The unlawful and unwelcomed touchings to which Adams was subjected

constitute assault and battery under Virginia law.

         38.    Adams was subjected to several acts of assault and battery as described in

paragraphs 17, 21 and 24, above.

         39.    The Defendant’s assault and battery against Adams as set forth above was

outrageous, intentional, willful, and malicious, and Adams suffered significant harm as a result,

including physical pain, emotional pain, mental anguish, anxiety, humiliation, loss of quality of

life and other suffering for which the Defendant is liable.

         WHEREFORE, Haley Adams, for all Counts set forth herein, respectfully prays that this

Court:




                                                    8
   Case 3:20-cv-00742-REP Document 1 Filed 09/21/20 Page 9 of 10 PageID# 9




       1)      Order the Defendant to institute and carry out policies, practices and programs to

provide equal employment opportunities to qualified individuals and which eradicate the effects

of past and present unlawful employment practices;

       2)      Order the Defendant to make the Plaintiff whole with appropriate lost earnings,

future lost earnings, and compensation for loss of future pensions and benefits in amounts to be

proved at trial, with pre-judgment and post-judgment interest as applicable;

       3)      Order the Defendant to make the Plaintiff whole by providing her with all

compensation to which she is entitled under Title VII, as amended by the Civil Rights Act of

1991, 42 U.S.C. §1981(a), for non-economic losses including, without limitation, emotional

pain, suffering, inconvenience, mental anguish, humiliation, depression, loss of sleep and loss of

quality and enjoyment of life in amounts to be proved at trial, with pre-judgment and post-

judgment interest as applicable;

       4)      Order the Defendant to pay the Plaintiff punitive damages in amounts to be

proved at trial and which are sufficient to prevent this conduct in the future, with pre-judgment

and post-judgment interest as applicable;

       5)      Order the Defendant to pay Plaintiff’s reasonable attorney’s fees, expert fees and

all costs incurred in bringing and prosecuting this action with pre-judgment and post-judgment

interest as applicable; and

       6)      All other and further relief as this Court deems appropriate.

                                    JURY TRIAL DEMAND

       Plaintiff requests a jury trial on all issues raised in this Complaint.




                                                  9
 Case 3:20-cv-00742-REP Document 1 Filed 09/21/20 Page 10 of 10 PageID# 10




                                        Respectfully submitted,

                                        HALEY ADAMS


                                        By: /s/ James H. Shoemaker, Jr.
                                                Of Counsel


James H. Shoemaker, Jr., VSB No. 33148
Patten, Wornom, Hatten & Diamonstein, L.C.
12350 Jefferson Avenue, Suite 300
Newport News, Virginia 23602
Telephone: (757) 223-4580
Facsimile: (757) 223-4518
Jshoemaker@pwhd.com

Cindra Dowd, VSB No. 33819
Richard J. Serpe, VSB No. 33340
Law Offices of Richard J. Serpe, P.C.
Crown Center, Suite 310
580 East Main Street
Norfolk, Virginia 23510-2322
Telephone: (757) 233-0009
Facsimile: (757) 233-0455
rserpe@serpefirm.com
cdowd@serpefirm.com




                                             10
